Case 2:19-cv-00057-JMS-MJD Document 6 Filed 03/05/19 Page 1 of 3 PageID #: 12


                                                                       FILED
                                                                  1:48 pm, Mar 05, 2019

                                                                  U.S. DISTRICT COURT
                                                             SOUTHERN DISTRICT OF INDIANA
                                                                   Laura A. Briggs, Clerk




                                                             57
Case 2:19-cv-00057-JMS-MJD Document 6 Filed 03/05/19 Page 2 of 3 PageID #: 13
Case 2:19-cv-00057-JMS-MJD Document 6 Filed 03/05/19 Page 3 of 3 PageID #: 14
